DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The limitation will not be afforded patentable weight.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-12, 14-18 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno, US 3,963,379 [Ueno].
Regarding claim 1, with reference to figures 1 and 3, Ueno discloses a gas feeding arrangement (apparent) for feeding gas from an internal combustion engine (1) cylinder chamber (3) to a gas tank (T), the gas feeding arrangement comprising:
a feeding conduit assembly (53) and a dedicated feeding valve (52), the feeding valve being adapted to assume an open condition in which it provides for gas transport in a direction from the cylinder chamber towards the gas tank, via the feeding conduit assembly,
wherein the gas feeding arrangement comprises a one-way valve (28, 58) adapted to prevent gas transport from the gas tank to the cylinder chamber, via the feeding conduit assembly (column 4, lines 30-32),
wherein the feeding valve is adapted to be in constant fluid communication with the cylinder chamber (apparent, especially as valve 52 is in the cylinder), wherein the one-way valve allows fluid to flow through it in only one direction.
See at least column 3, line 45 to column 7, line 25.
Regarding claim 2, Ueno further discloses wherein the feeding valve is adapted for being arranged in a cylinder head (apparent, figure 3) and comprises a moveable valve member (52) adapted for being arranged for movement relative to a valve seat (not shown, apparent) for opening and closing, respectively, the feeding valve.
Regarding claim 3, Ueno further discloses wherein the valve member is adapted for a linear movement between the open condition and a closed condition (apparent as the valve is shown as a poppet valve).
Regarding claim 4, Ueno further discloses wherein the moveable valve member comprises a valve head adapted for contacting the valve seat and an elongated valve 
Regarding claim 5, Ueno further discloses wherein the one-way valve is arranged downstream of the gas feeding valve in a direction from the cylinder chamber towards the gas tank (apparent in figures 1 and 3).
Regarding claim 6, Ueno further discloses wherein, when the feeding valve assumes the open condition, the gas feeding arrangement is adapted to only provide fluid transport from the cylinder chamber to the gas tank, via the feeding conduit assembly.
Regarding claim 8, Ueno further discloses wherein the feeding valve is a poppet valve (evident figure 3).
Regarding claim 10, Ueno further discloses wherein the gas tank is a closable vehicle pressure tank (e.g., closed by valves 57, 58).
Regarding claim 11, Ueno further discloses wherein the gas feeding arrangement is for feeding gas from an internal combustion engine cylinder combustion chamber.
Regarding claim 12, Ueno further discloses a cylinder head assembly for an internal combustion engine, wherein the cylinder head assembly comprises a gas feeding arrangement (apparent figure 3).
Regarding claim 14, Ueno further discloses wherein the cylinder head assembly comprises at least one exhaust valve (14) adapted to selectively provide fluid communication between the cylinder chamber and an exhaust system (13) of the 
Regarding claim 15, Ueno further discloses wherein the cylinder head assembly comprises an inlet valve (9) adapted to selectively provide fluid communication between an air inlet system (8) of the internal combustion engine and the cylinder chamber, the feeding valve being arranged separate from the at least one inlet valve (apparent from figure 3).
Regarding claim 16, Ueno further discloses wherein the gas feeding arrangement is adapted to provide gas transport from the cylinder chamber to the gas tank, via the feeding conduit assembly, when the feeding valve assumes the open condition, independently of the operating state of the exhaust valve (driven independently by different cams).
Regarding claim 17, Ueno further discloses wherein the cylinder head assembly comprises a gas discharge conduit assembly adapted to provide a selective fluid communication between the gas tank and a gas discharge valve arrangement (52) adapted to discharge into the cylinder chamber.
Regarding claim 18, Ueno further discloses wherein the gas discharge conduit assembly comprises a discharge control valve (57), preferably the discharge control valve being electronically controlled (though not specifically disclosed, a valve of this type is understood to be electrically actuated to open and close the passage and therefore is controlled to open and close at the desired time).
Regarding claim 20, Ueno further discloses wherein the cylinder head assembly comprises a cold side (understood to be cooler due to influence of ambient air relative the feeding valve being located in cold side (the valve is shown being in the center and described as being between the intake and exhaust ports, thus the valve is understood to be in both the hot and cold sides).
Regarding claim 21, Ueno further discloses wherein the internal combustion engine comprises the cylinder chamber and the gas tank.
Regarding claim 22, Ueno further discloses wherein the cylinder chamber is a cylinder combustion chamber.
Regarding claim 23, Ueno further discloses that the invention applies to vehicles (column 1, lines 11-15, 36-37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno as applied to claims 1 and 12 above, and further in view of Frankle, US 5,404,852 [Frankle].
Regarding claim 7, Ueno lacks wherein the feeding valve is an electrically controlled valve, preferably the feeding valve is a solenoid valve.
However, with reference to the figure, Frankle discloses a poppet valve (5) arranged in the cylinder head of an engine for controlling the discharge of air to a tank 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the cam-driven valve of Ueno with the electrically controlled and driven valve of Frankle in order to provide greater control over the valve, including open and close times and duration while simplifying the overall engine construction in order to achieve the same result of using the cylinder as a compressor for storing compressed gas and engine braking.
Regarding claim 13, Ueno further discloses wherein the cylinder head assembly comprises a head surface (apparent) adapted to at least partially define the cylinder chamber (apparent), the feeding valve being arranged with respect to the head surface.  Ueno lacks wherein the feeding valve is arranged such that the feeding valve is adapted not to extend into a portion of the cylinder chamber adapted to accommodate a piston.
However, Frankle discloses a valve such as that described by applicant, wherein the valve head is positioned within a recess in the cylinder head assembly.  A person skilled in the relevant art will understand that this arrangement will prevent the valve from extending into a portion of the cylinder chamber where the piston is located.
It would have been obvious to a person skilled in the art at the time the invention was filed to recess the valve of Ueno into the cylinder head as taught by Frankle in order to ensure the valve doesn’t extend into the combustion chamber where the piston is accommodated since the valve of Frankle is opened at top dead center of the compression stroke to store gasses in the tank and this arrangement will prevent the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno as applied to claim 1 above, and further in view of Grover et al, US 2016/0024993 [Grover].
Regarding claim 9, Ueno lacks wherein the feeding conduit assembly comprises a gas filter.
However, with reference to figure 8, Grover discloses an engine for supplying compressed air at certain times to a storage tank (110), wherein the compressed air is delivered to a dryer (120) that filters, cools and dries the air.  See at least paragraph 1 and 33-35.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to filter the compressed air of Ueno by adding the filter of Grover in order to eliminate water and contaminants from the air which would lead to deterioration of the piping and tank, thereby improving the life span and performance of the system and reducing maintenance costs.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno as applied to claim 12 above, and further in view of Svensson, US 6,138,616 [Svensson].
Regarding claim 19
Ueno further discloses that the gas discharge conduit assembly being in fluid communication with the intake system as shown in figure 1 as an alternative to the embodiment of figure 3.  Ueno lacks a valve passage extending through at least a portion of inlet valve member for supplying gas from the gas tank to the cylinder chamber, the gas discharge valve arrangement comprising a gas discharge valve arrangement member moveable relative to inlet valve member.
However, Svensson discloses a device for supplying air to an engine in which compressed air can be delivered through the intake valve from a tank (15) by a separate valve (35) moveable relative to the inlet member (26).  See at least column 3, line 17 to column 4, line 24.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ueno to use a valve system taught by Svensson since Ueno discloses alternate means of supplying air to the cylinder and Svensson discloses the particular manned in which air is delivered, allowing the system to be useful to supply pressurized air to the engine cylinder to reduce emissions, aid in starting the engine or improving engine braking.
Claim Rejections - 35 USC § 102/103
Regarding claims 24-31, these claims contain subject matter substantially similar to claims 1-23 above and are rejected for substantially the same reasons.  Further discussion is omitted for the sake of brevity except as follows: 
Regarding claims 27 and 28, Frankle discloses to control the valve near top dead center to control engine braking and compressed air gathering, indicating a band of time when the valve is opened and closed as a result effective variable.  Thus it 
Regarding claims 29-31, computer controlled systems, which are implied even in Ueno and taught in Frankle, Svensson and Grover are conventional and it would be readily apparent to utilize this technology to control the gas system taught by these references alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747